        Case 1:20-cv-00553-WJ-JFR Document 54 Filed 02/09/21 Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO

BARBARA ANDERSEN,

               Plaintiff,

v.                                                            No. 1:20-cv-00553-WJ-JFR

FORREST FENN and
FNU LNU,

               Defendants.

                                       RULE 58 JUDGMENT

       THIS MATTER comes before the Court on the Court’s Order of Dismissal, which

dismissed all of Plaintiff’s claims.

       IT IS ORDERED that this case is DISMISSED without prejudice.



                                            ________________________________________
                                            WILLIAM P. JOHNSON
                                            CHIEF UNITED STATES DISTRICT JUDGE
